

116 HR 1778 IH: Dairy and Sheep H–2A Visa Enhancement Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1778IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Brindisi (for himself and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Immigration and Nationality Act to provide a special rule for the period of admission
			 of H–2A nonimmigrants employed as dairy workers and sheepherders, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Dairy and Sheep H–2A Visa Enhancement Act. 2.Nonimmigrant status for dairy workers and sheepherdersSection 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by inserting after abandoning the following: who is coming temporarily to the United States to perform agricultural labor or services as a sheepherder or dairy worker, or.
		3.Special rule for period of admission of H–2A nonimmigrants employed as sheepherders or dairy
 workersSection 218(h) of the Immigration and Nationality Act (8 U.S.C. 1188(h)) is amended by adding at the end of the following:
			
 (3)In the case of an alien admitted as an H–2A worker for employment as a dairy worker or sheepherder— (A)the initial period of admission shall be for a period of 3 years;
 (B)the period of admission may be extended for additional periods of 3 years; and (C)no period of absence from the United States may be required as a condition of approval of an extension under subparagraph (B)..
 4.Workers engaged in the range production of livestockThe Secretary of Labor shall issue regulations that address the specific requirements for the provision of housing to workers engaged in the range production of livestock.
 5.Range production of livestockNothing in section 218 of the Immigration and Nationality Act (8 U.S.C. 1188) shall preclude the Secretary of Labor and the Secretary of Homeland Security from continuing to apply special procedures and requirements to the admission and employment of aliens in occupations involving the range production of livestock.
		